STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF     LOUISIANA                                                                   NO.     2021    KW   1417

VERSUS


RODERICK WHITE                                                                                 JANUARY        11,   2022




In    Re:          Roderick             White,                         for                               writs,        19th
                                                applying                           supervisory
                   Judicial             District  Court,              Parish              of    East    Baton       Rouge,
                   No.      01- 16- 0114.




BEFORE:            WHIPPLE,             C. J.,      HOLDRIDGE AND              PENZATO,         JJ.


        WRIT       DENTED.



                                                             VGW

                                                             AHP


        Holdridge,                J.,      dissents          in    part.              For       the     reasons        more

fully       expressed             in     my      dissent      in      State          v.    Armentor,           2019- 1267
 La.     App.         1st    Cir.        7/ 31/ 20),         309   So. 3d          762,        writ    denied,      2020-
01032 (      La.      2/ 17/ 21),          310      So. 3d    1149.            T   would       grant    the     writ    for
the     sole       purpose          of                        it      to       the        district                  for
                                            remanding                                                    court             a

full evidentiary hearing on relator' s claim that he was denied a
fair trial because individuals who were born after June 2, 1993,
were excluded
               from participating in the jury venire. See State
v.     Cannon,         2019- 590 (            La.    4/ 18/ 19),       267          So. 3d      585,     585- 86 (     per
curiam).         In         all         other                              I
                                                     respects,                     would         deny         the      writ
application.




COURT       OF APPEAL,            FIRST       CIRCUIT




        DEPU4YLERK                 OF COURT
                   FOR      THE    COURT